UN|TED STATES BANKRUPTCY COURT
DlSTR|CT OF NEW l\/|EX|CO

in re: CASE NU|\/|BER 18-13027-t11
RO|V|AN CATHOL|C CHURCH OF THE
ARCHD|OCESE OF SANTA FE, a New JUDGE THUMA
Mexico Corporation So|e,
Debtor CHAPTER 11

 

DEBTOR'S STANDARD MONTHLY OPERAT|NG REPORT (BUS|NESS)
FOR THE PERIOD
FRO|\/l FEBRUARY 1, 2019 TO FEBRUAR¥ 28, 2019

Comes now the above-named debtor and files its |\/|onthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

   

4

 

 

Debtor’s Address and Phone Number: yl?€r’d E|saesser

4000 St. Josephs Pl. NW Bruce A. Anderson

A|buquerque, N|\/l 87120 ELSAESSER ANDERSON, CHTD
(505) 831-8100 320 East Neider Avenue, Suite 102

Coeur d'A|ene, |D 83815
(208) 667-2900

Fax: (208) 667-2150
ford@eaidaho.com
brucea@eaidaho.com

-and-

 

Thomas D. Wa|ker

WALKER & ASSOC|ATES, P.C.
500 |\/|arquette N.W., Suite 650
A|buquerque, N|\/| 87102

(505) 766-9272

Fax: (505) 722-9287

twalker@walkerlawgc.com

Note: The original Month|y Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. |\/|onthly Operating Reports must be filed by the 20th day of
the following month.

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 1 Of 40

SCHEDULE OF RECE|PTS AND DlSBURSEMENTS
FOR THE PER|OD BEG|NN|NG FEBRUARY 1, 2018 and END|NG FEBRUARY 28, 2018

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Date of Petition: December 3, 2018

 

 

 

 

 

 

CUMU\AT|VE
CU RRENT MONTH PET|T|ON TO DATE
1. FL|N DS AT BEGlN NlNG OF PER|OD $ 17,758,505 $ 16,937.370
2. RECE|PTS:
A. Cash Saies (See Detall Attachment) 750,273 2,361,200
Mlnus: Cash Refunds - _
Net Cash Sa|es 750,273 2,361,200
B. Accounts Receivable 409,954 1,434,119
C. Other Receipts (See MOR~B) 99,650 924,643
3. TOTAL RECEIPTS (Lines 2A+28+2C) 1,259,877 4,719,962
4. TOTAL FL|NDS AVA|LABLE FOR OPERAT|ONS (Line
1 + Une 3) s 19,018,382 s 21,657,332
5. DISBL|RSEMENTS
A. Advertising $ » $ -
B. Bank Charges - -
C. Contract Labor ~ ~
D. leed Asset Payments (not incl. in N) - -
E. insurance - 5,225
F. inventory Payments (See Attach. 2) - -
G. Leases 4,291 7,627
H. Manufacturlng Supp|ies - -
l. Office Supplies 8,129 19,514
J. Pavroli - Net (See Attachment 48) 284,504 949,492
l<. professional Fees (Account|ng & Legal) 118,181 244,313
L. Rent - -
M. Repairs & Mainte nance 14,040 30,839
N. Secured Creditor Payments (See Attach. 2) 7,852 28,317
O. Taxes Pald - Payroll (See Attachment 4C) - -
P. Taxes Paid - Sales & Use (See Attachment 4C) - ~
Q. Taxes Pald - Other (See Attachment 4C) - -
R. Te|ephone 5,694 14,411
S. Travel & Ente rtainment 3, 192 16, 155
T. U.S. Trustee Quarter|y Fees 10,016 10,016
U. Utilitles 12,518 45,039
V. Vehicle Expenses 3,758 17,886
W. Other Ope rating Expenses (See MOR~B) 1,157, 106 2,879,397
6. TOTAL DlSBURSEMENTS (Sum of 5A thru W) 1,629,280 4,268,230
7. END|NG BALANCE (Line 4 Minus Line 6) $ 17,389, 102 $ 17,389, 102

 

l declare under penalty of perjury that this statement and the accompanying documents and reports are
true and correct to the best of my knowledge and belief.

T his 20"‘ day of March, 2019 2 Z %

(Signature

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 2 Of 40

(a) This number is carried forward from last month's report. For the first report only, this number wi|| be the balance as

ofthe petition date.
(b) This figure will not change from month to month. lt is always the amount of funds on hand as of the date of the

petition
(c) These two amounts will always be the same if form is completed correctly

MONTHLY SCHEDULE OF RECElPTS AND DiSBURSEMENTS (cont'd)
Detaii of Other Receipts and Other Disbursements

 

 

 

 

 

 

 

 

 

 

 

 

OTHER RECElPTS:
Describe Each item of Other Receipts and List Amount of Receipt. Write totals on Page |\/iOR-Z,
Line ZC.
Description Current Month Cumu|ative Petition to Date
Custodial - Priest Retirement Fund 72,241 240,834
Custodiai - Religious Order Priest Retirement Fund 3,620 20,676
Custodia| - Second Coilections 21,366 289,464
Custodial - Cafeteria Plan 2,422 4,844
Custodial - 3rd Party Donations Payable to Others - 7,088
4 Proceeds from Sales and Maturities of investments - 100,000
Deposit and Loan Trust Fund interest Spread - 197,000
Seminarian Support - 45,893
Niiscellaneous Receipts - 18,843
TOTAL OTHER RECElPTS $ 99,650 $ 924,643

 

 

 

 

 

”Other Receipts" includes Loans from insiders and other sources (i.e. Officer/Owner, related
parties directors, related corporations, etc.) Piease describe beiow:

 

 

 

Loan Amount Source of Funds Purpose Repayment$chedule
$ 100,000 Checl< Parish Loan $833.33 per month for 10 years
$ 14,187 Check Priest auto loan $400per month for4years
$ 14,559 Check Priest auto loan $429.85 per month for 3 years

 

 

 

 

 

 

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 3 Of 40

OTHER D|SBURSEMENTS:
Describe Each item of Other Disbursement and List Amount of Disbursement. Write totals on

Page i\/lOR-Z, Line SW.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Cumulative Petition to Date

Food/Beverage 5,283 16,359
Computer Expe nse 379 67,725
Books/Subscrlptions 2,450 5,593
Dues/Memberships 2,521 8,974
Conferences/Seminars 729 2,141
Priest Convocation - 332
Small Furniture/Equipment 3,138 7,402
Archdiocesan Subsidies 258,981 489,696
Specla| Programs 19,487 41,322
TV Mass 19,541 28,483
Departmental Misce|laneous Expense 320 5,980
Grant and Donor Funded Services 72,304 113,143
Designated Fund i:'xpense 7,640 46,979
Other Payrol| Expenses 51, 783 51,783
Purchases of investments - 68,865
Custodial - Seminarian Gift 3,300 10,350
Custodial - Santo Nino Regional School Subsidy 17,280 50,061
Custodial - Priest Retirement Fund 68,638 195,830
Custodial - Second Coi|ections 119,679 119,679
Custodial - insurance Expense 433,002 1,296,807
Custodial - Cafeteria Plan 4,252 7,984
Custodial ~ 403(b) Employee Retirement 50,236 105,213
Custodial - 3rd Party Donation Paid to St. Therese Schoo| - 100,802

Miscellaneous Disbursements 16,165 37,894
TOTALOTHER DiSBURSEMENTS $ 1,157,106 $ 2,879,397

 

 

 

 

NOTE: Attach a current Baiance Sheet and income (Profit & Loss) Statement

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 4 Of 40

ATI'ACHMENT 1
MONTHLY ACCOUNTS RECElVABLE RECONC|LlATlON AND AGlNG

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

ACCOUNTS RECElVABLE RECCNClLiATiON
(|nclude all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

Beginning of Month Balance $ 956,787 (a)
PLUS: Current Month New Billings $ 267,780
MiNUS: Coilection During the Month $(409,954) (b)
PLUS/MiNUS: Adjustments or Writeoffs $ ~ *
End of Month Balance $ 814,613 (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

 

POST PET|TlON ACCOUNTS RECElVABLE AGlNG
(Show the total for each aging category for all accounts receivable)

0-30 Days 31-60 Days 61-90Days Over90Days Totai
s 451,842 s 1,494 s 2,446 $ 358,831 s 814,613 (c)

For any receivables in the ”Over 90 Days” category, please provide the following:

(See Attached - ”Over 90 Days Listing”)

(a) This number is carried forward from last month's report. For the first report only, this number

will be the balance as ofthe petition date.
(b) This must equal the number reported in the ”Current Month” column of Schedule of Receipts

and Disbursements (Page MOR-Z, Line 2B).
(c) These two amounts must equa|.

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 5 Of 40

ATTACHMENT 2
MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: Roman Catholic Church of the

Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019

Case Number 18-13027-t11

Period ending February 28, 2019

in the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not

include amounts owed prior to filing the petition.

POST-PETlTlO N ACCO U NTS PAYABLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Days
Date incurred Outstanding Vendor Description Amount
Professiona|
Steizner, Winter, Services»25% of
Warburton, Flores, December 2018
12/17/2018 73 Sanchez & Dawes, PA services due $ 545
Professionai
Services - 25% of
King industries December 2018
1/3/2019 55 Corporation services due $ 1,588
Professional
Services - 25% of
Elsaesser/-\nderson, December 2018
12/31/2()13 59 Chtd. services due 5 12,290
Professiona|
Services ~ 25% of
King industries January 2019
1/23/2019 31 Corporation services due $ 3,151
Professiona|
Steizner, Winter, Services» 25% of
Warburton, Flores, January 2019
1/28/2019 31 Sanchez & Dawes, PA services due $ 3'683
Professionai
Stelzner, Winter, Services-ZS% of
Warbur‘ton, Flores, December 2018
1/29/2019 30 Sanchez & Dawes, PA services due 5 3,535
Professional
Services - 25% of
Wa|ker & Associates, December 2018
1/31/2019 28 PC Servi€e$ due $ 7,219
Professiona|
Services - 25% of
Elsaesser/-\nderson, January 2019
2/20/2019 8 Chtd. services due $ 13,290
Professional
Services - 100% of
Wai ker & Associates, January 2019
3/2/2019 0 PC services billed $ 28,094
Professional
Services - 100% of
King industries February 2019
3/8/2019 0 Corporation services billed $ 5,523
Totai $ 79,333 (b)

 

 

*individua| Names Redacted

CaS€ 18-13027-'[11

DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 6 Of 40

l:] Check here if pre-petition debts have been paid. Attach an explanation and copies of
supporting documentation,

ACCOUNTS PAYABLE RECONCiLlATiON (Post Petition Unsecured Debt Oniy)

Opening Balance $ 90,371 (a)
PLUS: New indebtedness incurred This Month $ 1,330,066
MiNUS: Amount Paid on Post Petition, Accounts

Payab|e This Month $(1,341,103)
PLUS/l\/llNUS: Adjustments $ - *
Ending Month Balance $ 79,333 (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Oniy). if you have entered
into a modification agreement with a secured creditor/lessor, consult with your attorney and the United

States Trustee Program prior to completing this section.

 

 

 

 

 

 

 

 

Totai
Date Number Amount of
Payment of Post Petition Post Petition
Due This Amount Payments Payments
Secured Creditor/Lessor Month Paid This Month Delinquent Delinquent
Bank of America Credit Card 2/25/2019 $ 7,852.30
Totai $ 7,852.30 (d)

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be zero.

(b,c) The total of line (b) must equal line (c)
(d) This number is reported in the ”Current Month” column of Schedule of Receipts and Disbursements (Page MOR-Z, Line 5N)

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 7 Of 40

ATTACHMENT 3
|NVENTORY AND FlXED ASSETS REPORT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

|NVENTORY REPORT

N/A -The Archdiocese of Santa Fe does not have inventory
iNVENTORY AGlNG

N/A - The Archdiocese of Santa Fe does not have inventory
FlXED ASSET REPORT

FlXED ASSETS FAlR MARKET VALUE AT PET|T|ON DATE: $37,590,598 (b)
(inc|udes Property, Plant and Equipment)

BR|EF DESCR|PTlON (First Report Oniy): The majority ofthe FiV|V Fixed Assets include real property
totaling $31,563,556 or 98.8%. Ten properties including the Catholic Center/St. Pius campus and the
iHi\/l Retreat Center make up approximately $30.3 million of the total real estate, amongst other homes
and land sites. iV|ost ofthe real estate is recorded at assessed value with only a few properties being
appraised The remaining 1.8% of fixed assets includes furniture, fixtures and equipment as well as
collectibles in which some items have been appraised.

FlXED ASSETS RECONC|L|ATlON:

Fixed Asset BookVa|ue at Beginning of Month $ 5,788,599 (a)(b)
MiNUS: Depreciation Expense $ (7,717)

PLUS: New Purchases $ -
PLUS/MiNUS: Adjustments or Write-downs $ - *
Ending Monthly Balance $ 5,780,883

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable

BR|EF DESCR|PT|ON OF FlXED ASSETS PURCHASED OR D|SPOSED OF DUR|NG THE REPORT|NG PER|OD:
N/A - No purchases or sales/dispositions of assets during the reporting period.

(a) This number is carried forward from last month's report. For the first report only, this number

will be the balance as of the petition date.
(b) Fair i\/larket Value is the amount at which fixed assets could be sold under current economic
conditions. BookVa|ue is the cost ofthe fixed assets minus accumulated depreciation and other

adjustments.

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 8 Of 40

ATTACHMENT 4A
MONTHLY SUMMARY OF BANK ACTlVlTY - OPERATiNG ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity. if bank accounts other than the three required by the United States Trustee Program are
necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additional|y, use of less than the three required bank accounts must be approved the United States

Trustee.
NAME OF BANK: Bank of America BRANCH: New l\/lexico
ACCOUNT NAME: Operating Account ACCOUNT NUMBER: 0021

PURPOSE OF ACCOUNT: Operating

Operating Account

Ending Balance per Bank Statement $4,219,603

Pius Tota|Amount ofOutstanding Deposits $ -
Minus Totai Amount of Outstanding Checks and other debits $ (143,696) *
Ending Balance perCheck Register $4,075,907 **(a)

*Debit cards are used by: N/A - debit cards are not issued for this account
**if Closing Balance is negative, provide explanation: N/A - account has positive balance

The following disbursements were paid in Cash (do not include items reported as Petty Cash on
Attachment 4D) (E:I Check here /`fcosh disbursements were authorized by United States Trustee):
N/A ~ no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR lN POSSESS|ON ACCOUNTS
”Total Amount of Outstanding Checks and other debits", listed above, inciudes:

Transferred to Operating Rese rve Money Market Account $ -
Transferred to Payroll Account $ 284,504
Transferred to Cafete ria Account $ -
Transfe rred to Property insurance Rese rve Account $ 107,369
Transferred to Worke rs Comp Claims Account $ 10,000
Transferred to Worke rs Comp Self insurance Account $ -
Transfe rred to Worke rs Comp Money i\/larket Account $ -

(a) The total ofthis line on Attachment 4A, 4B, 4C, 4E, 4F, 46 and 4H plus the total of 4D must equal the amount
reported as l'i£nding Balance" on Schedule of Receipts and Disbursements (Page MOR-Z, Line 7).

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 9 Of 40

AT|'ACHMENTS 5A
CHECK REG|STER - OPERAT|NG ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Operating Account ACCOUNT NUMBER: 0021

PURPOSE OF ACCOUNT: Operating

Account for all disbursements, including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided all the information
requested below is inciuded.

(See attached ~ ”Check Register ~ Operating Account")

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 10 Of 40

ATTACHMENT 4B
MONTHLY SUMMARY OF BANK ACTlVlTY - PAYROLL ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank

Activity.

NAME OF BANK: Bank ofAmerica BRANCH: New Mexico
ACCOUNT NAME: Payroll ACCT ACCOUNT NUMBER: 0860
PURPOSE OF ACCOUNT: ZBA payroll account

Payroll Account

Ending Balance per Bank Statement $-
PlusTota| Amount of Outstanding Deposits $-
i\/iinus Totai Amount of Outstanding Checks and other debits _$_; *
Ending Balance per Check Register §_: **(a)

*Debit cards must not be issued on this account.
**if Closing Balance is negative, provide explanation: N/A - account has positive balance

The following disbursements were paid in Cash (l:] Check here if cash disbursements were authorized
by United States Trustee): N/A - no cash disbursements during the reporting period.

The following non-payroll disbursements were made from this account:
N/A - no non-payroll disbursements were made from this account

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 46 and 4H plus the total of 4D must equal the amount
reported as "Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 11 Of 40

ATTACHMENTS 5B
CHECK REG|STER - PAYROLL ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019
NAME OF BANK: Bank of America BRANCH: New Me)<ico
ACCOUNT NAME: Payroll ACCT ACCOUNT NUMBER: 0860

PURPOSE OF ACCOUNT: Payroll

Account for a|| disbursements, including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided a|| the information
requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
N/A - Payroll funds impounded by Paycor who then distributes to employees/tax agencies
via direct deposit

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 12 Of 40

ATTACHMENT 4C
MONTHLY SUMMARY OF BANK ACTlVlTY - TAX ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

The Archdiocese of Santa Fe does not have a tax account. Payroll is processed by a 3rd part processor,
Paycor, and all payroll related funds (payro|| wages, payroll taxes, withholding, etc.) are impounded by
Paycor from the Payroll Account the following day after payroll has been processed through the Paycor
system. Paycor also files all federal and state related tax returns on behalf ofthe Archdiocese of Santa

Fe by the required filing dates.

ATTACHMENTS 5C
CHECK REG|STER - TAX ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

See explanation above regarding tax account.

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 13 Of 40

ATTACHMENT 4D
lNVESTMENT ACCOUNTS AND PETTY CASH REPORT

lNVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and
bonds, etc., should be listed separately. Attach copies of account statements.

 

Type of Negotiable instrument Face Value Purchase Price Date of Purchase Current Market Value
Moneyi\/|arketAccount $ 28,997 N/A-Cash N/A-Cash $ 28,997
Money MarketAccount~Operating $ 39,550 N/A- Cash N/A~Cash $ 39,550
Money MarketAccount-Se|finsured $ 114,655 N/A-Cash N/A-Cash $ 114,655
Municipa|Bonds-Operating $ 205,000 $ 212,029 Various-See Statement $ 203,846
Corporate Fixedincome-Operating $ 3,790,000 $ 3,923,844 Various~See Statement $ 3,761,297
Certificates of Deposits-Operating $ 150,000 $ 152,011 Various~See Statement $ 151,106
MunicipaiBonds-Selfinsured $ 50,000 $ 50,831 Various-See Statement $ 50,015
Corporate Fixed income-Selfinsured $ 720,000 $ 740,270 Various-See Statement $ 717,488

$ $ $
$ $ $
$ $ $
$ $ $

 

 

 

 

 

 

 

 

 

Government$ecurities-Selflnsured 25,000 25,096 Various-See Statement 3,696
Certificates of Deposits - Self insured
Certificates of Deposit - Workers Comp
Stock ~ Catholic Umbreila Pool

Varied Portfolio ivianaged by Catholic

 

241,393
1,101,000
603,474

240, 000
1, 079, 000
603,474

242,047 Various - See State ment
1,079,000 iviarch 2015
603,474 Juiy 1, 1987

 

 

 

 

 

 

 

 

 

 

 

Foundation $ 4,701,498 $ 4,701,498 1990'5 and 2004 $ 4,701,498
Varied Portfolio Managed by Catholic

Extension Society $ 208,266 $ 210,426 ianuary 2018 $ 208,266
TOTAL s 11,926,281 (a)

 

PETTY CASH REPORT
The following Petty Cash Drawers/Accounts are maintained:

 

 

 

 

 

 

 

(Coiumn 2) (Coiumn 3) (Coiumn 4)

Maximum Amount of

Amount of Petty Cash on

Cash in Hand At End of Difference between
Location of Box/Account Drawer/Acct. Month (Coiumn 2) and (Coiumn 3)

Finance Office - Catholic Center $ 400 S 321 $ 79
Archbishop's Home - Albuquerque $ 500 S 500 $ -
iHi\/i Retreat CenterOffice ~ Santa Fe $ 700 S 700 $ -
Plant Ope rations Office - Catholic Center $ 400 $ 400 $ -
|Viadonna Retreat Ce nter- Catholic Center $ 200 $ 200 $ -
ToTAL $ 2,121 (b)

 

 

 

 

 

 

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 14 Of 40

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. |fthere are not
receipts, provide an explanation: N/A- There were no petty cash disbursements over $100 per
transaction in this reporting period.

TOTAL lNVESTMENT ACCOUNTS AND PE`ITY CASH (a+b) $ 11,928,402 (C)

(c) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the total of 4D must equal the amount
reported as ”Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-Z, Line 7).

ATTACHMENT 4E
MONTHLY SUMMARY OF BANK ACTlVlTY - CAFETERlA ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank of America BRANCH: New i\/iexico
ACCOUNT NAME: Cafeteria Fund ACCOUNT NUMBER: 3937
PURPOSE OF ACCOUNT: To cover expenses incurred by employees through their cafeteria benefit plan

Cafete ria Account

Ending Balance per Bank Statement $ 5,433

Pius TotalAmount of Outstanding Deposits $ -
i\/iinus Totai Amount of Outstanding Checks and other debits $(1,264) *
Ending Balance per Check Register $ 4,169 **(a)

 

 

*Debit cards must not be issued on this account.
**if Closing Balance is negative, provide explanation: N/A - account has positive balance

The following disbursements were paid in Cash ([:l Check here ifcash disbursements were authorized
by United States Trustee): N/A - no cash disbursements during the reporting period.

The following non-cafeteria disbursements were made from this account:
N/A - no non-cafeteria disbursements were made from this account

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the total of4D must equal the amount
reported as "Ending Balance" on Schedule of Receipts and Disbursements (Page MOR-Z, Line 7).

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entei’ed 03/22/19 15229:23 Page 15 Of 40

ATTACHMENTS SE
CHECK REG|STER - CAFETERlA ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027~t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Cafeteria Fund ACCOUNT NUMBER: 3937

PURPOSE OF ACCOUNT: To cover expenses incurred by employees through their cafeteria benefit plan

Account for all disbursements, including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided ali the information
requested below is included.

CHECK
DATE NUMBER PURPOSE AMOUNT
2/4/2019 7 Cafeteria Contribution $ 736.12
2/4/ 71101 Cafete ria Contribution $ 100.00
2/4/2019 71102 Cafeteria Contribution $ 57.99
2/4/ 71103 Cafeteria Contribution $ 187.00
2/ 71 Cafeteria Contribution $ 254.99

2/4/2019 Cafete ria Contribution $ 1,330.27
2/4/ Cafeteria Contribution 353.70
2/19/2019 Cafeteria Contribution 208.33
2/19/2019 7 Cafeteria Contribution 200.00
2/19/2019 7 Cafeteria Contribution 797.32
2/19/2019 71 Cafeteria Contribution 295.87

TOTAL $ 4,521.59

 

*individua| Names Redacted

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entei’ed 03/22/19 15229:23 Page 16 Of 40

ATTACHMENT 4F
MONTHLY SUMMARY OF BANK ACTlVlTY - WORKERS COMP SELF lNSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank of America BRANCH: New i\/lexico

ACCOUNT NAME: Self insurance Reserve ACCOUNT NUMBER: 6317
PURPOSE OF ACCOUNT: Cash reserves for the purpose of self-insuring workers compensation claims

Workers Comp Self insurance Account

Ending Balance per Bank Statement $775,356

Pius Totai Amount of Outstanding Deposits $ -
i\/linus TotalAmount of Outstanding Checks and other debits $ - *
Ending Balance per Check Register $775,356 **(a)

*Debit cards must not be issued on this account.
**if Closing Balance is negative, provide explanation: N/A - account has positive balance

The following disbursements were paid in Cash (l:_l Check here ifcash disbursements were authorized
by United States Trustee): N/A- no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR lN POSSESSiON ACCOUNTS
”Totai Amount of Outstanding Checks and other debits”, listed above, includes:

Transfe rred to Operating Account

Transferred to Operating Reserve i\/loney i\/iarket Account
Transfe rred to Payroll Account

Transferred to Cafeteria Account

Transfe rred to Prope rty insurance Reserve Account
Transferred to Worke rs Comp Claims Account

Transfe rred to Worke rs Comp i\/loney Market Account

'(./`r'U`»-'(./`r'U`»-'U`»-'U`»-'U`»-
i

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the total of 4D must equal the amount
reported as ”Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-Z, Line 7).

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entei’ed 03/22/19 15229:23 Page 17 Of 40

ATTACHMENTS 5F
CHECK REG|STER - WORKERS COMP SELF lNSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027»t11
Archdiocese of Santa Fe

Reporting Period beginning February l, 2019 Period ending February 28, 2019
NAME OF BANK: Bank of America BRANCH: New i\/iexico
ACCOUNT NAME: Self insurance Reserve ACCOUNT NUMBER: 6317

PURPOSE OF ACCOUNT: Cash reserves for the purpose of self-insuring workers compensation claims

Account for all disbursements, including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided all the information
requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT

No checks issued this reporting period

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entei’ed 03/22/19 15229:23 Page 18 Of 40

ATTACHMENT 4G
MONTHLY SUMMARY OF BANK ACTlVlTY - PROPERTY lNSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027~t11
Archdiocese of Sa nta Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank ofAmerica BRANCH: New i\/lexico

ACCOUNT NAi\/lE: Property insurance Cash Reserve ACCOUNT NUMBER: 0078
PURPOSE OF ACCOUNT: Cash reserves for the purpose of covering property insurance premiums

Property insurance Reserve Account

Ending Balance per Bank Statement $596,327

Pius Totai Amount of Outstanding Deposits $ -
Minus Totai Amount ofOutstandingChecks and other debits $ - *
Ending Balance per Check Register $596,327 **(a)

*Debit cards must not be issued on this account.
**if Closing Balance is negative, provide explanation: N/A - account has positive balance

The following disbursements were paid in Cash ([:l Check here ifcash disbursements were authorized
by United States Trustee): N/A- no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR lN POSSESS|ON ACCOUNTS
”Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Operating Account $126,754
Transferred to Ope rating Reserve Money Market Account $ -
Transferred to Payroll Account $ ~
Transferred to Cafeteria Account $ -
Transferred to Worke rs Comp Self insurance Account $ 40,784
Transferred to Workers Comp Claims Account $ -
Transferred to Workers Comp Money Market Account $ -

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 46 and 4H plus the total of4D must equal the amount
reported as ”Ending Balance" on Schedule of Receipts and Disbursements (Page iViOR-Z, Line 7).

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entei’ed 03/22/19 15229:23 Page 19 Of 40

ATTACHMENTS 56
CHECK REG|STER - PROPERTY lNSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019
NAME OF BANK: Bank of America BRANCH: New i\/iexico
ACCOUNT NAME: Property insurance Cash Reserve ACCOUNT NUMBER: 0078

PURPOSE OF ACCOUNT: Cash reserves for the purpose of covering property insurance premiums

Account for all disbursements, including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided all the information
requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT

No checks issued this reporting period

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entei’ed 03/22/19 15229:23 Page 20 Of 40

ATTACHMENT 4H
MONTHLY SUMMARY OF BANK ACTlVlTY - WORKERS COMP CLAiMS ACCOUNT

Na me of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of 5a nta Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank of America BRANCH: New i\/|exico

ACCOUNT NAME: Workers Compensation Claims Account ACCOUNT NUMBER: 5601
PURPOSE OF ACCOUNT: To pay claims through the workers compensation self-insurance program

Workers Comp Claims Account

Ending Balance per Bank Statement $12,658

Pius Totai Amount of Outstanding Deposits $ -
Minus Totai Amount of Outstanding Checks and other debits $ (3,717) *
Ending Balance per Check Register $ 8,941 **(a)

*Debit cards must not be issued on this account.
**if Closing Balance is negative, provide explanation: N/A - account has positive balance

The following disbursements were paid in Cash (l:l(.`heck here if cash disbursements Were authorized
by United States Trustee): N/A~ no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR iN POSSESS|ON ACCOUNTS
“Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Operating Account

Transferred to Operating Reserve Money Market Account
Transferred to Payroll Account

Transferred to Cafeteria Account

Transferred to Property insurance Rese rve Account
Transferred to Workers Comp Self insurance Account
Transferred to Workers Comp Money Market Account

wm'£h-'Uim'(hm
i

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 46 and 4H plus the total of 4D must equal the amount
reported as ”Ending Balance" on Schedule of Receipts and Disbursements (Page MOR~2, Line 7).

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entei’ed 03/22/19 15229:23 Page 21 Of 40

ATTACHMENTS 5H
CHECK REG|STER - WORKERS COMP CLAIMS ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Workers Compensation Claims Account ACCOUNT NUMBER: 5601

PURPOSE OF ACCOUNT: To pay claims through the workers compensation self-insurance program

Account for all disbursements, including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided ali the information
requested below is included.

(See Attached ~ ”Check Register - Workers Comp Claims Account")

ATTACHMENT 6
MONTHLY TAX REPORT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019
TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and Sate withholding FiCA, State sales tax,
property tax, unemployment tax, State workmen’s compensation, etc.

Date Payment Date Last Tax Tax Return
Name of Taxing Authority Due Description Amount Return Fiied Period
N/A - No taxes owed during the reporting period

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 22 Of 40

ATTACHMENT 7
SUMMARY OF OFFlCER OR OWNER COMPENSAT|ON

SUMMARY Of PERSONNEL AND lNSURANCE COVERAGES

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning February 1, 2019 Period ending February 28, 2019

Report all forms of compensation received by or paid on behalf ofthe Officer or Owner during the
month. include car allowances, payments to retirement plans, loan repayments, payments of
Officer/Owner’s personal expenses, insurance premium payments, etc. Do not include reimbursement
for business expenses Officer or Owner incurred and for which detailed receipts are maintained in the

accounting records.

Name of Officer or Owner Title Payment Description Amount Paid
Archbishopiohn C. Wester President Sa|ary $ 2,517

 

PERSONNEL REPORT

 

 

FullTime PartTlme
Numberofemployees at beginning of period 69 15
Number hired during the period 1 1
Number terminated or resigned during period -1 0
Number of employees on payroll at end of period 69 16

 

 

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 23 Of 40

CON F|RMATION OF lNSU RANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire,
theft, comprehensive, vehic|e, health and life. For the first report, attach a copy of the declaration sheet
for each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in
which a change occurs during the month (new carrier, increased policy limits, renewa|, etc.).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent and/orCarrier Phone Number Poiicy Number Coverage Type Expiration Date Date Premium Due
566X80825,' 566XB7078;
566XC0841,' 599MA0035;
589JA0475; 589XA0780;
St. Paul Travelers 800.252.4633 ::;:::::: ::(9):;\75;72' Liability No expiraton date N/A - No Premium
140-4000; 140-5084;
140-6870; 577JA0682;
5771A6464
Continental ins. Co. 410.540.9999 GAC123191 Liability No expiraton date N/A ~ No Premium
Great American lns. Co. 800.545.4269 X04332366; X01182089; Liability No expiraton date N/A ~ No Premium
Arrowpoint Capital 866.236.7750 RLU676910; PLU773210; Liability No expiraton date N/A - No Premium
PLU946307; PLU205323
U.S. Fire lns. Co. 800.690.5520 M1192903; DCL732760 Liability No expiraton date N/A- No Premium
Catholic Mutual 800.228.6108 8536 Property; Liability iuly 1, 2019 Monthly
Safety National 888.995.5300 AGC4058886 Excess Workers Comp iuly 1, 2019 Monthly
C.i\/i.G. Agency inc. 800.228.6108 0321005-09-116806 Auto July 1, 2019 Monthly
NAS insurance Services 888.627.8995 507180 Cyber Security iuly 1, 2019 Monthly

 

The following lapse in insurance coverage occurred this month:

 

N/A - No lapse in insurance coverage during the reporting period

i Check here if U.S. Trustee has been listed as Certificate Holder for ali insurance policies.

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 24 Of 40

 

ATTACHMENT 8
SlGNlFlCANT DEVELOPMENTS DUR|NG REPORTlNG PERlOD

information to be provided on this page, includes, but is not limited to: (1) financial transactions that are
not reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial
transactions, such as the substitution of assets or collateral,' (3) modifications to loan agreements; (4)
change in senior management, etc. Attach any relevant documents.

The ending fund balance recorded on line 7 ofthe Schedule of Receipts and Disbursements includes
amounts held for others. ASF manages a self-insurance fund for the workers compensation program
which covers all workers comp related claims throughout the Archdiocese of Santa Fe including parishes,
schools and other catholic related entities. There is a combination of cash, money market and
investment accounts used to fund this program. The percentage allocated as funds held for others for
these particular self-insurance asset accounts is approximately 95%.

ASF also manages a reserve cash account for property insurance in which related catholic entities
participate (i.e. parishes, schools and other catholic organizations within the Archdiocese of Sa nta Fe).
Catholic Mutual insurance Group assesses all participant properties and generates a premium billing
which is forwarded to ASF to pay. Premiums are paid on a monthly basis by ASF to Catholic Mutual
Group and in turn ASF invoices the parishes, schools, etc. for reimbursement oftheir portion ofthe
premiums paid. The percentage allocated as funds held for others for this particular cash account is

approximately 94.6%.

ASF also owns shares in the Catholic Umbre|la Poo| which helps to cover particular liability claims within
the Archdiocese of Santa Fe. All participants include ASF, parishes, schools and other catholic related
organizations within the Archdiocese of Santa Fe. The percentage allocated as funds held for other for
this asset is approximately 97.2%.

The following table outlines each account as well as the amount allocated to ASF and those funds held

for others.

 

 

Cash ~ w/c self insurance $ 775,356 $ 42,619 $ 732,737
Cash - Prop insurance Reserve 596,327 32,271 564,056
Cash - w/c self insurance claims acct 8,941 491 8,450
Money Market - w/c self insurance 114,655 6,302 108,353
investment - Catholic Umbre|la Pool 603,474 16, 767 586,707
i\llorgan Stanley i\lluniclpal Bonds ~ Self insurance 50,015 2,749 47,266
Morgan Stanley Corporate Fixed income - Self insurance 717,488 39,438 678,050
i\llorgan Stanley Government Securities - Self insurance 3,696 203 3,493
i\llorgan Stanley Ce rtificates of De posit - Self insurance 241,393 13,269 228, 124
Bank of America Certificate of De posit - Self insurance 1,101,000 60,519 1,040,481

TOTAL $ 4,212,345 $ 214,628 $ 3,997,717

 

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 25 Of 40

For receivables in the ”Over 90 Days" category, it is noted that ofthe $358,831 total outstanding
balance, $299,564 (or ’"83%) is attributable to property insurance invoices due. There is an agreement
between ASF, the parishes, and other catholic related entities who participate in this program to pay the
total amount over a 12 month period. ASF invoices these premiums at the beginning ofiuly and each
entity has until June 30 to pay the entire balance due. The majority of parishes pay on a monthly basis
and generally pay byJune 30. ASF pays all premiums to Catholic Mutual on a monthly basis.

We anticipate filing a Plan of Reorganization and Disc|osure Statement within the next 18 months.

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 26 Of 40

ADDlTlONAL ATTACHM ENTS

"iNCOME DETAiL" -in reference to the Schedule of Receipts and Disbursements; A. Cash Sales:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CURRENT CUMULAT|VE

income Detaii MONTH PETlTiON TO DATE

Parish Assessments $303,444 $ 1,045,668
Annual CatholicAppeal Contributions 226,698 680,094
Contributions from Fundraising and Programs 14,495 35,403
Designated Fund income 7,269 93,717
interest and Dividend income 10,396 39,882
Realized Unrealized Gain (Loss) on investments 18,111 95,635
Catholic Foundation Net investment Activity 85,745 116,152
Catholic Extension Society Net investment Activity 2,813 3,952
Catholic Health initiatives investment income 10,693 11,265
Gain (Loss) on Sale of Assets - (20,000)
Renta| income 21, 121 65,703
i\/iadonna Retreat Center 7,635 28,122
immaculate Heart of i\/iary Retreat Center 23, 174 57,575
Shared Accounting Se rvice Fee 950 3,500
Tribunal Fees 1,565 6,270
Parish/School Accounting Service Fees - 9,389
People of God Newspaper 895 9,928
Communications/TV iVlass 260 2,577
i\/iass Stipends 11,798 25,996
Vocations Second Coi|ection 105 5,371
Vocations Special Appeal - 13,696
i\/iuseum Admission Fee 125 125
Audit Fees - 13,000
Ce metery i\/ianage me nt Fee 2,917 11,667
i\/iiscel|aneous income 63 6,512
Totai income $750,273 $ 2,361,200

 

 

 

 

 

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 27 Of 40

”BALANCE SHEET AND iNCOME STATEMENT" - in reference to the Schedule of Receipts and
Disbursements; Detaii of Other Receipts and Other Disbursements:

Archdiocese of Santa Fe
Balance Sheet
For the periods ending,

Current Assets
Cash and cash equivalents
Annual Catholic Appeal receivable
Receivabies from parishes and others,
current, net

Prepaid expenses, deposits and other
assets

Other Assets
Totai Current Assets
Long Term Assets

Investrrents

Receivabies, less current maturities,
net

Land, buildings and equipment, net
Totai Long Term Assets
Totai Assets

Current Lia biiities
Contributions payable
Accounts payable and accrued

expenses

Funds held for church-related
organizations
Accrua| for estimated clain's
Accrued workers compensation
insurance clairrs
Other liabilities
Totai Current Liabilities
Long Term Liabilities
Genera| insurance program liabilities
Totai Long Term Liabilities
Totai Liabilities
Net Assets
Totai Liabilities and Net Assets

February 28,
2019

$ 5,462,792
2,927,716
814,613

147,304

290§25
9,643,251

12,009,826
44,849

5¢780¢_8_83
17,835,558

27 78 809

$ 62,103
530,904

599,327

5,228,741
191,044

64¢274
6,676,393

4¢632¢093
4¢632¢093
11,308,486

16¢170¢323

§ 27¢478¢809

June 30,

2018

$ 698,813
3,194,414
1,120,592

278 565

___________.L___

5,292,384

15,173,772
56,861

5 858 946

______L__J._.__

21,089,579
26 381 963

$ 132,103
459,480

306,870

6,400,000
318, 265

6¢309

7,623,027

3¢124!068
3,124,068

10, 747, 095

15!634¢868

§26[381:963

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 28 Of 40

Archdiocese of 5a nta Fe
Income Statement
For the periods ending,

February 28, June 30,

Unrestricted Operating Revenues 2019 2018
Parish assessments $2,643,277 $ 3,811,959
interest and dividend income 97,277 159,266
Deposit and loan trustfund interest and investmentincome - (78,659)
Othercontributions 344,052 500,129
immaculate Heart of Mary Retreat Center 368,104 567,971
Net realized and unrealized gain (ioss) on investments (51,757) (195,595)
Gain (ioss) On sale of assets 1,712,402 184,542
Newspaper (Peop|e of God) 91,137 158,773
Second collection vocations 123,925 134,020
Mass stipe nds 112,455 170,268
Madonna Retreat House 90,708 135,993
Other 407,882 523,621

Totai unrestricted operating revenues 5,939,461 6,072,289

Unrestricted Operating Expenses
Reiigious salaries 119,458 139,363
Lay salaries 2,381,221 3,463,554
Lay retirement 105,648 147,968
Payroll taxes 176,318 263,962
Personai leave se|iback 100,716 86,041
Empioyee medical insurance 366,148 639,529
Food and housing allowance 23,525 25,465
Priest auto allowance 36,969 43,650
Professionai services 598,402 716,911
Bankruptcy expense 423,261 »
Travel expense 63,175 83,035
Postage 19,904 34,993
Copy/Print expense 16,580 44,925
insurance expense 669,513 114,766
Utiiity expense 149,776 249,175
Teiephone expense 35,811 50,960
Auto repairs and maintenance 42,214 72,536
Buiiding repairs and maintenance 96,756 139,849
Property tax expense 14,456 14,930
Maintenance contracts 13,345 24,449
Rentai/iease expense 30,410 47,444
Computer expense 11,603 24,128
Suppiies expense 15,692 33,484
Food/Beve rage expense 44,813 75,866
Book/Subscription expense 31,350 58,354
Dues/Membership fees 53,281 65,412
Conference/Seminar expense 11,916 17,348
Small furniture and equipment 56,139 39,261
Department grant expense 49,000 15,000
Archdiocesan/Other subsidies 1,019,284 1,631,447
Special programs expense 94,074 156,857
TV mass expense 67,250 113,446
Forgiveness Of debt 14,276 16,510
Grant and donorfunded services 803,686 1,603,562
Designated fund expenses 337,957 450,721
Depreciation expense 65,881 112,988
Other 268,808 59,953

Totai unrestricted operating expenses 8,428,619 10,877,840

Net assets released from restrictions
Satisfaction of donor purpose and time restrictions 805,362 1,603,577
Expiration of Annual Catholic Appeal time restrictions 1,546,886 2,708,948

Totai Net assets released from restrictions 2,352,248 4,312,525
Unrestricted operating revenues less unrestricted operating expenses (136,909) (493,026)

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 29 Of 40

Claims expense, net - (4,618,929)
Totai other unrestricted revenues (expenses) ~ (4,618,929)
Change in unrestricted net assets (136,909) (5,111,955)

Temporarily Restricted Revenues (Expenses)

Annual Catholic Appeal contributions 1,546,886 2,718,249

Contributions from fundraising and programs 615,541 933,436

Change in investments held by the Catholic Foundation (3,008) 390,822

Change in investment held by Catholic Extension Society (3,426) 1,038
Net assets released from restrictions

Satisfaction of donor purpose and time restrictions (805,362) (1,603,577)

Expiration ofAnnuai CatholicAppeal time restrictions (1,546,886) (2,708,948)

Change in temporarily restricted net assets (196,255) (268,980)

Permanently Restricted Revenues (Expenses)

Change in investment held by Catholic Foundation 500 8,813
Change in investment held by Catholic Exte nsion Society 769 209,884
Change in permanently restricted net assets 1,269 218,698

Totai change in net assets $ (331,895) $(5,162,237)

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 30 Of 40

”OVER 90 DAYS" Listing - in reference to Attachment 1 Montth Accounts Receivabie Reconciiiation
and Aging Schedule:

Receivabie Balance

Customer Date Due Status
1/30/2015 100.00
two years
3/2/2015 212.75
two years

3/30/2015 212.75
two years

5/30/2013 1 .OO
two years

Our Lady of the Most Rosary 9/30/2017 0.79

collectible
10/30/2018 753.00 In ngjection

8/30/2013 458.00
two years

6/30/2017 100.00 In Coi|ection

9/30/2018 155-00 In collection

12/30/2016 355.00 In Coi|ectjon

Faithwor}§ 1/30/2017 355.00 In Co|jectjon

5/30/2015 285.00
two years

6/30/2015 285.00
two years

2/11/2018 840- In collection
2/11/2018 840.00 In Coi|ection
2/18/2017 840.00 In collection
10/30/2016 108.89 j[n Coi|ectjon

5/30/2013 55.00
two years

6/30/2013 450.00

two years
6/30/2013 375.00

two years

Heart - Aibuquerque 7/31/2018 6,822.50
collectible

St. Anne - 7/31/2018 5,971.97
collectible

6/30/2013 425.00
two years

11/30/2013 450.00
two years

1/30/2014 400.00
two years

1/30/2014 325.00
two years

1/30/2014 115.00
two years

3/30/2014 400.00
two years

4/30/2014 318.75
two years

5/30/2014 355.00
two years

6/30/2014 85.00
two years

9/30/2014 450.00
two years

10/30/2014 425.00
two years

12/30/2014 115.00
two years

1/30/2015 425.00
two years

 

*individuai Names Redacted

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 31 Of 40

1/30/2015
two years

3/30/2015
two years

3/30/2015
two years

4/30/2015
two years

4/30/20 15
two years

4/30/2015
two years

3/28/2018 In collection

5/30/2015
two years

5/30/2015
two years

5/30/2015
two years

5/30/20 15
two years

6/30/2015
two years

7/30/2015
two years

7/30/20 15
two years

8/30/2015
two years

1 1/30/20 1 5
two years

12/30/2015
two years

Fun Catholic T 12/30/2016 In collection
Fun Catholic Travel 5/30/20 18 In collection
Fun Catholic Travel 6/30/20 18 In collection
6/30/2016 In collection

3/2/2017 In COllection

3/30/2017 In collection

9/30/2018 In collection

5/30/20 17 In collection

5/30/2017 In collection

6/30/2017 In collection

7/30/2017 In collection

7/30/2017 In collection

7/30/2017 In collection

9/30/2017 In collection

9/30/2017 In collection

10/30/2017 In collection

3/2/2018 In collection

3/28/2018 In collection

3/28/2018 In collecthn

3/28/2018 In collectiOn

3/28/2018 In collection

3/28/2018 In collectiOn

3/28/2018 In collection

3/28/2018 In collection

3/28/2018 In collection

3/28/2018 In collection

3/28/2018 In collection

3/28/2018 In collection

 

*|ndividual Names Redacted

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entei’ed 03/22/19 15229:23 Page 32 Of 40

3/30/2018 5.00 In collection
4/25/2018 150.00 In collection
Mariach Extravaganza (Fiesta de Santa Fe) 7/30/2018 753-25 In collection
7/30/2018 150.00 fn Coi|ection
7/30/2018 264.41 In collection
8/30/2018 664.41 fn Coi|ection
9/30/2018 664.41 ]n Co|je¢;tion
8/30/2018 25.00 In Coi|ection
8/30/2018 125-00 In collection
8/30/2018 75.00 In Coi|ection
9/30/2018 150.00 ln Coi|ectjon
10/30/2018 100.00 In collection
10/30/2018 125.00 ln Coi|ection

St. Thon"as Aquinas University Parish 7/31/2018 6,387.53
collectible

Santo Nino Regional catholic School 10/30/2018 4.90
collectible

Santo Nlno Regional Catholic School 8/30/2014 16.25
collectible

Santo Nino Regional Catholic Schooi 8/30/2018 86.47
collectible

Santo Nino Regional catholic School 9/30/2018 86.47
collectible

Shrlne of St Bernadette 7/31/2018 5,651.83
collectible

10/30/2018 12.51 In collection

Catholic Charities - Aibq 7/31/2018 18, 900.88
collectible

St. Cl'iaries Borromeo 7/31/2018 16, 622.81
collectible

Catholic charisn'atic center 4/30/2017 50.00
collectible

Catholic charisn'atic center 5/30/2017 262.00
collectible

BUSINESS OFFICE/St. Fra ncis Xavier - Albuquerque 7/31/2018 4,746. 62
collectible

Shrine of the tittle Flower/St.`i'herese of the Infa nt 7/31/2018 5,582.76
collectible

San Fellpe De Neri Schooi 10/30/2018 673.04
collectible

San Ignacio 7/31/2018 4,790. 24
collectible

San Jose - Albuquerque 7/31/2018 5,870.00
collectible

San Jose - Anton chico 7/31/2018 2,043.71
collectible

Our Lady of Belen 8/30/2017 211.25
collectible

Our Lady of Belen 4/30/2016 4,441.02

collectible
silver owl 1/30/2018 100.00 m Coi|ection

St. Joseph - cerri|los 10/30/2018 680.83
collectible

St. Patrick - Chan'a 5/30/2016 142.00
collectible

 

*individuai Names Redacted

CaSe 18-13027-'[11 DOC 136 Fiied 03/22/19 Entel’ed 03/22/19 15229:23 Page 33 Of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St. Patrick - Chan'a 8/30/2015 688_00 Parish receivable -
collectible

st. Patrick- charm 7/31/2018 4,125.07 Parish receivable -
collectible

st. Patrlci<- charm 8/30/2016 7,623.67 Parish receivable-
collectible

st. Patrick~ Charra 8/30/2017 9,254.70 Parish receivable -
collectible

salazar & sons Mortuary 5/30/2013 355.00 Parish receivable ~
collectible

Hoiy Fam'iy - chimayo 12/30/2017 10.00 Parish receivable -
collectible

Hoiy Fam'ly - chimayo 10/30/2017 37.00 Parish receivable ~
collectible

Hoiy Fam'ly - chirroyo 7/31/2018 61.00 Parish receivable ~
collectible

Hoiy Famliy - chinayo 7/30/2018 100.00 Parish receivable -
collectible

Hoiy Famliy - chineyo 4/30/2017 126.25 Parish receivable -
collectible

Hoiy Famiiy - chimayo 8/30/2018 436.00 Parish receivable ~
collectible

Hoiy Fam'iy - chlmayo 1/30/2018 523.00 Parish receivable ~
collectible

Hoiy Famiiy - chimayo 8/30/2018 809.70 Parish receivable -
collectible

Hoiy Fam'iy - chineyo 1/30/2018 941.55 Parish receivable ~
collectible

Berger Briggs 6/30/2018 355.00 In Coi|ection

Berger Briggs 9/30/2018 355-00 In collection

our Lady of Guadaiupe - clovis 8/30/2017 393.25 Parish receivable -
collectible

our Lady of Lavang 8/30/2016 24.79 Parish receivable ~
collectible

sr. Anthony - Dixon 7/31/2018 27.09 Parish receivable -
collectible

our Lady of Assunption - Jernez springs 1/30/2018 36.00 Parish receivable ~
collectible

Irmacuiate conception - Las Vegas 7/31/2018 9,557.00 Parish F€C€l\/abl€ ‘
collectible

Dominican Ecciesiai Institute 5/30/2018 71.03 Catholic Org -
collectible

Dom'nican Ecciesiai Institute 5/30/2018 80_97 catholic Org -
collectible

Hoiy Fam'iy - Albuquerque 7/31/2018 10,000_00 Parish receivable -
collectible

st. Ailce 7/31/2018 8,076.58 Parish receivable ~
collectible

 

 

 

 

 

CaS€ 18-13027-'[11 DOC 136

Fiied 03/22/19

Entered 03/22/19 15:29:23 Page 34 of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Archdiocesan Priests Retirerr'ent Fund Inc 10/30/2018 1.55 Catholic Org ‘
collectible

N.s. de ouadaiupe del valle de Pojoaque 7/31/2018 6,934.57 Parish receivable ~
collectible

st. Anthony - Questa 7/31/2018 3,558.01 Parish receivable -
collectible

st. Patrick - st. Joseph 7/31/2018 11,181.73 Parish receivable ~
collectible

Prince of Peace Catholic comminity 11/30/2016 10.00 Parish F€C€ivabl€ '
collectible

Prince of Peace catholic community 3/30/2017 428.00 Parish receivable ~
collectible

Hoiy Fam'iy ~ st. Joseph 7/31/2018 2,775.74 Parish receivable -
collectible

Santa Maria De La Paz Catholic comminity 8/8/2018 13,269.11 Pal'l$h T€C€ivabl€ '
collectible

Irrmacuiate Conception - Albuquerque 7/31/2018 26,221.28 PaFlSll r€C€lVabl€ '
collectible

sanJuan Bautista 7/31/2018 2,027.81 Parish receivable-
collectible

Hoiy Cross 8/30/2017 8_43 Parish receivable -
collectible

Hoiy Cross 3/30/2018 20_00 Parish receivable -
collectible

HO|Y Cl'OSS 5/30/2018 65_00 Parish receivable ~
collectible

Hoiy Cross 8/30/2016 619_99 Parish receivable -
collectible

Hoiy Cross 8/30/2017 877_12 Parish receivable -
collectible

Hoiy Cross 8/30/2016 915_ 17 Parish receivable -
collectible

Hoiy cross 8/30/2018 1,040_00 Parish receivable ~
collectible

Hoiy Cross 8/30/2018 1,439_ 10 Parish receivable ~
collectible

Hoiy cross 7/31/2018 15,774.00 Parish receivable ~
collectible

Hoiy Cross Schoo| 1/30/2017 30.00 Parish receivable ~
collectible

Hoiy Cross School 4/30/2017 86_00 Parish receivable -
collectible

Hoiy Cross school 3/2/2018 135,00 Parish receivable -
collectible

cristo Rey Parish 8/8/2018 2,781_39 Parish receivable ~
collectible

cristo Rey Parish 7/31/2018 7,826.26 Parish receivable ~
collectible

shrine of our Lady of Guadaiupe » santa Fe 8/8/2018 1,738.00 Parish receivable ~
collectible

 

 

 

 

 

Case 18-13027-'[11 DOC 136 Fiied 03/22/19

Entered 03/22/19 15:29:23 Page 35 of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shrine of Our Lady of Guada|upe - Santa Fe 7/31/2018 10,208.98 Parish l'€C€iVab\€ ~
collectible

st. Anne's 8/8/2018 10,321.97 Parish receivable‘
collectible

TheCathedralBasilica ofStFrancisofAssisi 6/30/2018 9.00 Parish F€Ceivab|€ ~
collectible

TheCathedralBasilica ofStFrancisofAssisi 7/31/2018 11,213.20 Parish l’€C€iVabl€ ~
collectible

lheCathedralBasilica ofStFrancisofAssisi 8/1/2018 12,999.00 Parish F€C€ivabl€ '
collectible

TheCathedralBasilica ofStFrancisofAssisi 8/8/2018 13,578.53 Parish l'eC€iVBb|€ '
collectible

st. John the Baptist - santa Fe 8/8/2018 7,669.54 Parish receivable-
collectible

st. John the Baptist - santa Fe 7/31/2018 8,235.95 Parish receivable-
collectible

San Miguel 7/31/2018 25,437.60 Parish l’€C€iVabl€ ‘
collectible

santa Fe center for \nsual Aits 6/30/2017 74.78 Catholic Org -
collectible

Hoiy child 12/5/2013 1,032.80 Parish receivable-
collectible

Hoiy Child School 1/30/2018 355.00 Parish l’€C€`lVab|€ ~
collectible

Immculate Conception ~ Tome 9/30/2018 5.00 Parish f€C€lVBbl€ ~
collectible

Santa C|ara 7/31/2018 8, 237,21 Parish receivable ~
collectible

Our Lady of Fatima 5/30/2013 131_76 Parish receivable ~
collectible

st. Thomas Aquinas 7/31/2018 17,810.05 Parish receivable -
collectible

santuario san Maitln de Porres 8/30/2017 163.24 Parish receivable-
collectible

Santuario San Martin de Porres 8/30/2016 675.00 PariSh r€C€ivabl€ ~
collectible

Allowance for doubtful receivables - Pa rishes (27,984.00) Allowa nce

Allowance for doubtful receivables - Tribunal (10, 245.00) A|lowance

Allowance for doubtful receivables (ZO0.00) Allowance

 

 

 

 

 

 

Totai 358¢831.02

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 36 Of 40

”CHECK REG|STER - WORKERS COMP CLAlMS ACCOUNT - in reference to Attachment 5H Check
Register - Operating Account:

DATE
\/OlD
1/3/
1/3/
1/3/
1/4/
1/4/2019
4/2019
1/4/2019
1/ 2019
1/8/2019
1/10/
1/
1/10/
1/10/2019
1/10/2019
1/10/2019
1/11/
1/11/
1/11/2019
1/11/2019
1/11/2019
1/11/
1/11/
1/11/2019
1/11/2019
1/17/2019
1/17/
1/17/2019
1/17/
1/17/2019
1/17/
TOTAL

CHECK
NUMBER

18117
187
187
18712
187
1871
187
1871
1871

Mcleod Nledical Centers

New Nlexico Orth dicAssociation

One Call Medical lnc

187 New Mexico Ortho dicAssociation
Mitchell international lnc

18721 UN M Health Sciences Ce nter

New Mexico Ortho dicAssociation

18731
18732
18733
Corvel Co
Xra Associates of NM
Kaseman Presb erian
18737 Nextcare New Mexico LLC
18738 Dr Pola Richardson Dom LLC
18739 Mitche|l international inc

*lndividual names redacted

PURPOSE

Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Workers com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Worke rs com
Wo rke rs com

nsation claim
nsation claim
nsation claim
nsation claim
nsat`lon claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim

Workers compensation claim

AMOU NT
623.
21.68
100.36
110.72
378.32
460.46
100.00
167.05
73.91
1,745.72
118.00
136.96
111.00
114.52
271. 10
8.24
45.86
15.02
129.86
15.02
460.46
21.68
100. 36
110.72
378.32
269.33
58.00
355.86
471.46
1,099.57
805. 60

 

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 37 Of 40

”CHECK REG|STER - OPERATlNG ACCOUNT" - in reference to Attachment 5A Check Register -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Account:
CHECK

DATE NUMBER PAYEE PURPOSE AMOUNT

2/6/2019 159047 Abila, lnc. Inv 27468 FE82019 ASF ACA 1,080.00
CCA

2/6/2019 159048 ADP, lnc. Inv 527804680 Fina| bill 50 2,335.63
Percent as agreed

2/6/2019 159049 Albuquerque Bernali|lo County Inv 146559912945 Acct 1,330.65
1465579560 Jan 2019 5101
St Josephs PL

2/6/2019 159050 Albuquerque Bernall||o County 380164974578 Acct 10.59
3801679560 Jan 2019 Fireline

2/6/2019 159051 Albuquerque Bernali||o County 462806008917 Acct 61.65
4628079560 Jan 2019 3700
Alamogordo Dr NW

2/6/2019 159052 Albuquerque Berna|i|lo County 727533708365 Acct 106.01
7275379560 Jan 2019 3816
A|an‘ogordo Dr NW

2/6/2019 159053 Annual Catholic Appeal Foundation Jan 2019 Payday 011119 769.54
Payday 012519

2/6/2019 159054 Archdiocese of Santa Fe Billing No 13174 Strrt 544 Acct 7.70
3982 AACC Printing Mass
F|ver

2/6/2019 159055 Archdiocese of Santa Fe Billing No 13873 Acct No 3982 6.60
Printing for AACC 123118

2/6/2019 159056 ARHC WMABQNMOl, LLC dba Woodmarl< of Uptown 1000950126 UnitID206 2,400.00
Resident MAR2019

2/6/2019 159057 Brady Industries of New Me)<ico LLC 6021388 Housel<eeping 751.52
supplies and ice melt for
property

2/6/2019 159058 Business Printing Service Inv 43166 Called by Love 1,091.87
BoolG and Booklets

2/6/2019 159059 Carouse| Studios LLC Stipend 2TVMassRecordings 60.00
on Jan 29 2019

2/6/2019 159060 Catholic Charities stock donation proceeds 1,771.96
2019

2/6/2019 159061 Centuryljnk 505 983 3494 610R A|arm 33.41
panel 01 10 19

2/6/2019 159062 CenturyLinl< Inv 1460265978 Acct 8.73
86797272 JAN 2019

2/6/2019 159063 Centuryljnl< 505 983 0678 574R IHM 58.03
REiREAT A|arm panel

2/6/2019 159064 CenturyLinl< 505 983 2331 347R San 74.95
Miguel IHM Archbishop

2/6/2019 159065 CenturyLink Acct 505 890 3495 433R 22. 18

2/6/2019 159066 CenturyLink 505 983 8007 275B Santa 64.53
Maria

2/6/2019 159067 Centurylink Acct 505 831 4601 124B JAN 95.35
2019

2/6/2019 159068 Christian Brands Inc dba Autom Church Supply Inv No 11712482 Order No 152.03
9527636

2/6/2019 159069 Citi Cards Card ending in 1767 780.84
EXPENSES

2/6/2019 159070 Comcast Cable Comnunications 8497 95 025 0487112 San 276.66
Juan
Feb 23 2019 Facilities deposit 100.00

2/6/2019 159071

 

 

 

Cristo Rey Parish

 

for Lay Minister Retreat

 

 

*lndividua| Names Redacted

CaSe 18-13027-'[11 DOC 136 Filed 03/22/19 Entered 03/22/19 15229:23 Page 38 Of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*lndividual Names Redacted

Case 18-13027-'[11 DOC 136 Filed 03/22/19

2/6/2019 159071 Cristo Rey Parish Feb 23 2019 Rental of Msgr 150.00
Center

2/6/2019 159072 Stipend for bulletin prep and 50.00
power point presentation for
A

2/6/2019 159073 De Lage Landen Financial Services, Inc. INV 62261835 LEASE 106.92

2/6/2019 159074 Delta Denta| Inv CN50000308399 Client ID 23,530.61
0001202 FEB 2019 PREMIUMS

2/6/2019 159075 _inv 203 pinner span Manige 600.00
Prep Retreat 012619

2/6/2019 159076 Errpire Builders Supply Co.,Inc 1901 777586 Supplies 43.33

2/6/2019 159077 Federal Express Corporation Inv 6 447 69967 Acct 1040 75.41
3059 9 JAN2019

2/6/2019 159078 Felician Sisters of North America 2018 PL SELL BACK 1,366. 10

2/6/2019 159078 Felician Sisters of North America Jan 2019 REIMB credit card 747.91
539 69 and Mileage 208 22

2/6/2019 159079 Franciscan Friars - Our Lady of Guada|upe Province REIMB Dec 2018 Mileage 460.53

2/6/2019 159080 G|ez Janitorial Service 01302019 Housekeeping 173.85
MADONNA CTR

2/6/2019 159080 G|ez Janitorial Service Inv 415466 CATHEDRAL 387.00

2/6/2019 159080 G|ez Janitorial Service Invoice January 23 2019 339.12
Madonna Center

2/6/2019 159081 _stipend zwlvlass-Recordings 60.00
on Jan17 2019

2/6/2019 159082 Hanna P|umbing &Heating Co., Inc. Inv H010719 3 Replace Rusty 2,152.92
Fittings Madonna

2/6/2019 159083 HCP S-H OpCo TRS LLC Opco, LLC dba HCP Albuquerque NM OpCo Acct 70173512 Strrt 32838 2,918.30
Apt 206 Con'm10562
FEB2019

2/6/2019 159084 Reirrb Weekend for Engaged 528.53
lunch and team dinner

2/6/2019 159085 Counseling 300.00

2/6/2019 159086 Irrnecu|ate Conception - Albuquerque Donation 2019 Stock Proceeds 1,771.98

2/6/2019 159087 Ice Quebz, LLC Inv 24701ce Machine Renta| 3 387.00
Months Jan Feb Mar 2019

2/6/2019 159088 John Hancocklns Co (USA) Group 1491 PPE 010419 1,836.41
PayDay 012519

2/6/2019 159089 John Hancock Life Insurance Co. Bil| No 4002394026 Gr No 479.53
9452 FEB 2019

2/6/2019 159090 Stipend 120 19 for assisting 50.00
at AACC Mass

2/6/2019 159091 lGrsch Construction dba O’Malley Glass Inv D0180217 Cust 8318181 1,499.47
Windows at 3700 A|amogordo

2/6/2019 159092 Knights of Colurrbus, NMSC REIMB for Bishops legislative 1,288. 17
Prayer Breal<fast

2/6/2019 159093 KRQE TV Lockbo)< 844304 TV Mass Decerrber 2018 10,598.72

2/6/2019 159093 KRQE W Lockbox 844304 W Mass November 2018 8,942.36

2/6/2019 159094 Inv 010119 collaboration in 50.00
translation

2/6/2019 159095 02 23 2019 Food DEPOSH' 325.00
Retreat day at Cristo Rey

2/6/2019 159096 Stipend Mileage 70.00
2TVMassRecordings on Jan17
2019

 

 
 
 
 
  
  
 
 

 

 

 

 

 

 

Entered 03/22/19 15:29:23 Page 39 of 40

 

 

 

 

30.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/6/2019 159097 Stipend Ce|ebrant 1 Span TV
Mass 011819

2/6/2019 159098 MailFinance Inc. INV P7544419 ANNUAL 138.44
PROPERTY TAX FOR LEASED
POSTAGE METER

2/6/2019 159099 Mailroom Finance, Inc. dba Totai Funds ACCT 7900 0110 8015 3243 3, 136.94
POSTAGE

2/6/2019 159100 Stipend Music 2 Span TV 60.00
Masses 013019

2/6/2019 159101 012619 Reint) Lunch Span 172.49
Marriage Prep Retreat

2/6/2019 159102 Sl`lPEND 2TVMassRecordings 60.00
on Jan17 2019

2/6/2019 159102 Stipend Music 2 Span TV 60.00
Masses 011819

2/6/2019 159103 Si`lPEND 2TVMassRecordings 60.00
on Jan17 2019

2/6/2019 159104 Stipend 2TVMassRecordings 60.00
on Jan 29 2019

2/6/2019 159105 Mission Linen Supply 509083520 De|ivery 11819 167.70

2/6/2019 159105 Mission Linen Supply 509139188 De|ivery 12819 97.02

2/6/2019 159106 Stipend and REIMB Mileage 322.88
for class on Jan 14 2019
C|ovis

2/6/2019 159107 National Conference for Catechetical Leadership 2019 NCCL Merrbership Dues 1,116.00

2/6/2019 159108 New Mexico Faith Coa|ition for Irmigra nt Justice CCHD Loca| Grant 2019 2020 10,000.00
AWARD

2/6/2019 159109 New Mexico Gas Corrpany, Inc Acct 029658102 1202930 4 150.62
Jan 2019 3816 A|amogordo
DR NW

2/6/2019 159110 New Mexico Gas Corrpany, Inc Acct 029658102 0362509 8 172.42
Jan 2019 3700 Alamogordo Dr
NW

2/6/2019 159111 New Mexico Pest Contro| 276091011419 Month|y 93.26
Service

2/6/2019 159112 REIMB Vocations Food 32.97

2/6/2019 159113 Norbertine Com'nunity of NM Stipend 2TVMassRecordings 60.00
on Jan 29 2019

2/6/2019 159114 Old Town Catering Co. GAR121918 Advisory Board 170.00
Meeting Lunch 12 18 18

2/6/2019 159114 0ld Town Catering Co. MON020219 YOUNG ADULT 2,624.00
BANQUET

2/6/2019 159115 Our Lady of Guada|upe - Clovis All Saints Day Co|lection 20.00
belongs to parish

2/6/2019 159116 Our Lady of Sorrows Church - Las Vegas ASF 50 percent Jan 15 2019 876.81

2/6/2019 159117 Parishsoft, LLC Inv INVC13405 Customer Id 395.50
21005 Travel Trainer Group 5

2/6/2019 159118 dba Faith Based Counseling BILL ASF AMV E Counseling 1,300.00

2/6/2019 159118 dba Faith Based Counseling INVASF FJD FALV2018 1,280.00
Counseling

2/6/2019 159118 dba Faith Based Counseling INV ASF FMG2018E 520.00
Counseling

2/6/2019 159118 dba Faith Based Counseling INV BILL ASF FVD2018E 280.00
Consultatiorl

2/6/2019 159119 Pinon Enterprises 01222019 Kammermusik Event 1,540.00
Date 02 2019

2/6/2019 159120 Pitney Bowes Bank Inc. ACCT 8000 9090 0318 4418 2,489.76
Postage for bulk mailings

 

*lndividua| Names Redacted

Case 18-13027-'[11 DOC 136 Filed 03/22/19

Entered 03/22/19 15:29:23 Page 40 of 40

 

